Citation Nr: 1222622	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  03-27 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis and degenerative disc disease (DDD) of the lumbar spine, including as secondary to service-connected pes planus.  

2.  Entitlement to service connection for bilateral knee disability, including as secondary to service-connected pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1962 to August 1965.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for low back and bilateral knee disabilities.  

In May 2010, a travel board hearing was held before the undersigned in 
St. Petersburg, Florida.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in November 2010 so the Veteran could be afforded a VA examination of his knees and low back.  This was accomplished, and the case has now been returned for appellate consideration.  


FINDINGS OF FACT

1.  No injury, disease, or chronic symptoms of a low back disorder were manifested during service.  
	
2.  The Veteran did not continuously manifest symptoms of a low back disorder in the years after service; DDD of the lumbosacral spine was not manifested until many years after separation from service.  

3.  A chronic low back disorder, including DDD of the lumbosacral spine, is not caused by any in-service event.  

4.  DDD of the lumbosacral spine is not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  

5.  No injury, disease, or chronic symptoms of bilateral knee disability were manifested during service.  

6.  The Veteran did not continuously manifest symptoms of a bilateral knee disability in the years after service; degenerative joint disease of the knees was not manifested until many years after service separation.  

7.  Bilateral knee disability was not caused by any in-service event.

8. Bilateral knee disability is not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  


CONCLUSIONS OF LAW

1.  A low back disability was neither incurred in nor aggravated by service, DDD of the lumbosacral spine may not be presumed to have been incurred therein, and is not caused or aggravated by a service-connected disease or disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).  

2.  A bilateral knee disability was neither incurred in nor aggravated by service, arthritis of the knees may not be presumed to have been incurred therein, and is not caused or aggravated by a service-connected disease or disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A September 2007 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also 
been afforded VA medical examinations in connection with his claim, most recently pursuant to remand by the Board, in February 2011.  38 C.F.R. § 3.159(c)(4) (2011). The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  Examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Veteran has disagreed with the opinions rendered, neither he nor his representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic 
diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were 
directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical 
diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for DDD of the Lumbosacral Spine

The Veteran contends that the DDD of his lumbosacral spine is the result of service.  He asserts that the disability is either caused by the significant amount of marching he performed as part of active duty in the Marine Corp, or, alternatively that it is caused or aggravated by the service-connected pes planus disability.  

After review of the record, the Board finds that the weight of the evidence demonstrates no injury, disease, or chronic symptoms of a low back disorder were manifested during service.  The Veteran's STRs are silent regarding complaints or manifestations of a low back disorder, and include the Veteran's own, contemporaneous in-service affirmative denial of history or complaints of recurrent back pain made at service separation.  The Veteran testified at the Board hearing on appeal, approximately 45 years after service separation, as part of the current claim for VA disability compensation, that he did have low back complaints during service.  He offered only the general explanation that it was not in the nature of a Marine to seek medical attention for such complaints during service.  

While such a general statement may explain not seeking treatment for minor disorders, such a generalized explanation is undercut in a case where a veteran does seek treatment during service for other disorders but does not mention the disorder for which service connection is now being sought.  In this case, the Veteran sought treatment for malaria and a cold, with no mention of a back disorder, and specifically denied recurrent back pain at service separation.  The in-service reports of complaints and history are of more probative value because they are more contemporaneous with service and were made for treatment purposes rather than compensation purposes.  In this case, the evidence does not show even complaints of a back injury or chronic low back disorder symptoms in service.  Consistent with an absence of injury, complaints, findings, or treatment during service, on contemporaneous examination for separation from service, clinical evaluation of the spine was also normal.  

The evidence also shows that the Veteran did not have complaints of low back pain in the years soon after his release from active duty.  The Veteran applied for compensation benefits on several occasions prior to his current claim for service connection for a back disability, during which time he did not claim service connection for a back disorder or even mention that he had a back injury in service, or chronic back symptoms in service, or continuous back symptoms after service.  The Veteran's claims for VA compensation, dated in 1983, 1990, and 1998, are for disabilities unrelated to the current appeal.  It is further noted that the Veteran's informal claim for service connection for a back disability, submitted with the substantive appeal for an initial rating in excess of 30 percent for service-connected pes planus, stated only that his pes planus condition had painful effects on his ankles, knees, and back.  Given the fact that the Veteran did not claim to have had a complaints of low back pain in the immediate post-service years, and that his initial claim was for secondary service connection only, the Board finds that his testimony that he had chronic complaints of a low back disability during service is not credible.  
	
After review of the record, the Board finds that the Veteran did not continuously manifest symptoms of a low back disorder in the years after service, but that DDD of the lumbosacral spine was not manifested until many years after separation from service.  Additionally, arthritis of the low back was not found to a degree of 10 percent within one year of service separation, as there was no X-ray evidence of arthritis, pain, and noncompensable limitation of motion, including due to the pain or other orthopedic factors.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2011).  Therefore, the presumptive provisions for service connection for arthritis of the lumbar spine as a chronic disease manifesting within one year of service separation are not for application.  38 C.F.R. §§ 3.307, 3.309.  

As noted, on the question of continuous symptoms after service, the Veteran has testified that he had complaints of back pain since he was on active duty, but the Board has not found this testimony to be sufficiently credible as to show continuity of symptoms since service.  The Veteran applied for compensation benefits on several occasions prior to his current claim for service connection for a back disability.  Those claims for VA disability compensation (service connection), dated in 1983, 1990, and 1998, are for disabilities unrelated to the current appeal.  It is further noted that the Veteran's informal claim for service connection for a back disability, submitted with the substantive appeal for an initial rating in excess of 30 percent for service-connected pes planus, stated only that his pes planus condition had painful effects on his ankles, knees and back.  The medical evidence of records first shows symptoms of low back pain decades after service in 2003.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection with VA, but did not mention low back symptoms at that time.  This suggests to the Board that there was no pertinent low back symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, in this case, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a low back disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a low back injury in service, or the lack of low back symptomatology at the time he filed the claim, or both.  

The Board finds that a chronic low back disorder, including DDD of the lumbosacral spine, is not shown to have been caused by any in-service event, including marching.  In this regard, pursuant to the current claim for VA disability compensation, the Veteran was examined by VA in March 2008, at which time he inaccurately reported to the VA compensation examiner that his back had started hurting while doing physical training (PT) in the Marines.  During the course of the examination, an X-ray study was performed.  This showed extensive osteoarthritic changes of the L5 and S1, with marked narrowing of the fifth lumbar intervertebral space from severe DDD.  There was no evidence of acute injury or bone destruction of the lumbosacral spine.  The examiner relied on the Veteran's reported history of onset of back symptoms in service, reviewed the record, conducted an examination, and rendered an opinion that the Veteran's low back problems were as likely as not caused by his PT while in the Marines.  The VA examiner also assessed that the current back disorder was severely exacerbated by the Veteran's non-service-related morbid obesity, which caused tremendous low back strain and degenerative arthritis.  

The VA examiner in March 2008 rendered an opinion that the Veteran's low back disability was the result of PT performed while he was on active duty; however, the Board does not find this opinion persuasive, as it is based upon inaccurate information provided by the Veteran of in-service back symptoms.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  Here, the 2008 VA examiner's opinion that the Veteran's back disability is the result of PT during service is based upon an inaccurate factual premise that the Veteran has had chronic in-service symptoms and continuous post-service symptoms of back pain since PT during service.  As the opinion is based upon this significant factual inaccuracy, the opinion has no probative weight.  

Finally, the Board finds that DDD of the lumbosacral spine is not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  The Veteran's primary contention is that service-connected pes planus, which is rated 50 percent disabling, caused or aggravated his low back disability.  While a statement from his private podiatrist dated in June 2003 suggests some relationship between bilateral pes planus and back symptoms, the statement is outweighed by other, more probative opinion evidence that identifies a more likely non-service-related etiology.  While evaluating the Veteran for pes planus, the podiatrist in June 2003 rendered an impression of foot pain, knee pain, and low back pain, which is exacerbated by marked pronation and a pes planus deformity.  In the podiatrist's opinion, the back pain was among symptoms that were aggravated by marching and excessive walking during service.  

Weighing against such a relationship between the service-connected pes planus and back disorder is a May 2008 statement in which the VA examiner who evaluated the Veteran in March 2008 submitted an addendum opinion that the Veteran's low back problems were not caused by his service-connected pes planus.  The stated reason for this opinion was that the Veteran had gained so serious a level of weight (357 pounds), that this caused most of the problems at this stage of his back deterioration.  

In February 2011, pursuant to remand by the Board, the Veteran was again examined to ascertain whether the service-connected pes planus was aggravating his low back disability such that secondary service connection would be appropriate.  In February 2011, the VA examiner opined that the lumbosacral disorder was less likely as not aggravated by the service-connected pes planus.  In support of this opinion the examiner reported being in agreement with the examiner who conducted the March 2008 examination in that the Veteran's low back condition of chronic pain was more likely to be result of morbid obesity.  The VA examiner also relied on a review of the medical literature, which he summarized supported this opinion because the risk factors for the onset of back pain included, among others, smoking, obesity, and older age.  The VA examiner explained that osteoarthritis is increased in obese subjects, commonly developing in the knees and ankles, which could be directly related to the trauma associated with excess body weight, but also developing in non-weight-bearing joint, suggesting that there were some 
components of the obesity syndrome that altered cartilage and bone metabolism independent of weight bearing.  

The Board finds that the opinions of the VA examiners, both medical doctors who are more likely to be more conversant in the etiology of back disabilities than the Veteran's podiatrist, who, by training, is confined to diseases of the foot, to be the more persuasive.  Similarly, the Board does not give great weight to the statements rendered by the Veteran's spouse, which are to the effect that that the degenerative disease of the low back is part of the same disease process as the service-connected pes planus.  It has not been demonstrated that she possesses the requisite knowledge, skill, training, or education to qualify as a medical expert in order for such statements of onset, nexus of arthritis, or secondary service connection for her statements to be probative on the question of relationship of the back disorder to the service-connected pes planus.  In short, her speculations as to medical matters are without any probative value.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for DDD of the lumbosacral spine, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Bilateral Knee Disability

The Veteran's contentions regarding his bilateral knee disability essentially echo those related to his low back disability.  He asserts that his knee disability originated as a result of marching while on active duty, or is related to his service-connected pes planus.  

After review of the record, the Board finds that no injury, disease or chronic symptoms of bilateral knee disability were manifested during service.  Review of the STRs shows no complaint or manifestation of knee disability while the Veteran was on active duty.  While the Veteran testified at the Board hearing before the 
undersigned that he had knee pain on extensive marching while on active duty, symptoms of a chronic disability are not described.  On examination for separation from service, clinical evaluation of the knees was normal.  Claims filed with VA after service in 1983, 1990 and 1998 for VA disability benefits were silent regarding any history of knee injury in service or chronic symptoms of knee disorders in service.  

As noted, the Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, but here the Veteran filed several claims for service connection without mention of knee symptoms.  This suggests to the Board that there was no pertinent knee symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a bilateral knee disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a knee injury in service, or the lack of knee symptomatology at the time he filed the claim, or both.  

The Board further finds that the Veteran did not continuously manifest symptoms of a bilateral knee disability in the years after service.  As noted, the Veteran applied for compensation benefits on several occasions prior to his current claim for service connection for bilateral knee disabilities.  Those claims, dated in 1983, 1990, and 1998, were for disabilities unrelated to the current appeal.  As with his back disability claim, the Veteran's informal claim for service connection for knee disabilities stated only that his pes planus condition had painful effects on his 
ankles, knees, and back.  Thus, his testimony and comments that he has had complaints of knee pain since service are not found to be credible.  The records shows that mild degenerative joint disease of the knees was first demonstrated on X-ray studies of the knees in January 2008.  Such evidence of arthritis manifesting decades after service does not provide evidence of compensable arthritis within one year of service separation to warrant presumptive service connection.  38 C.F.R. §§ 3.307, 3.309. 

The Board finds that the weight of the evidence demonstrates that the bilateral knee disability was not caused by any in-service event.  Complaints of knee pain were noted by the Veteran's podiatrist years after service in June 2003.  The podiatrist indicated that the complaints of knee pain could be related to the Veteran's (service-connected) pes planus.  

The evidence weighing against the Veteran's claim includes a VA examination in March 2008, during which the Veteran first reported that his knees had hurt since he was a teenager, but had worsened while running and doing PT when he entered service.  He testified that no specific injury to the knees had occurred, including during service.  After examination in March 2008, including X-ray studies that were interpreted as normal, the diagnosis was weight induced synovitis/chondromalacia of the knees.  The VA examiner opined that the Veteran's knee pain was the result of his enormous weight, which caused synovitis and chondromalacia of the knees, and which simply could not handle carrying 357 pounds very far before they got irritated (synovitis) and hurt as the result of cartilage compression (chondromalacia).  

The Board finds that the weight of the evidence demonstrates that bilateral knee disability is not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  On VA examination in March 2008, the VA examiner opined that the Veteran's pes planus did not cause the problems 

with the knees.  Private treatment records show that from December 2008 to December 2009 the Veteran was treated for a post-service injury of medial meniscus tear of the left knee.  In a December 2008 statement, the Veteran's private physician commented on a possible relationship between pes planus and the meniscal tear, stating that pes planus did not usually cause a tear, but could cause patellofemoral problems.  The private physician in December 2008 opined that he did not see how pes planus could cause arthritis in the medial compartment of the knee joint.  

On examination by VA in February 2011, the examiner opined that the Veteran's knee disorder was less likely as not aggravated by service-connected pes planus, and identified a non-service-related etiology for the knee disorder.  It was noted that the Veteran currently weighed 329 pounds and that the incidence of osteoarthritis was increased in obese subjects and was a major component of the cost of obesity.  Arthritis commonly developed in the knees and ankle and could be directly related to the trauma associated with excess body weight.  

As with the claim for service connection for a low back disorder, the Board finds that the opinions of the VA examiners, both medical doctors who are more likely to be more conversant in the etiology of knee disorders than the Veteran's podiatrist, who, by training, is confined to diseases of the foot, to be the more persuasive.  Similarly, the Board does not give great weight to the statements rendered by the Veteran's spouse, which are to the effect that that the degenerative disease of the knees is part of the same disease process as the service-connected pes planus.  It has not been demonstrated that she possesses the requisite knowledge, skill, training, or education to qualify as a medical expert in order for such statements to be considered persuasive evidence.  In short, her speculations as to these medical matters are without any probative value.  


For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral knee disabilities, and the 

claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for osteoarthritis and DDD of the lumbar spine, including as secondary to service-connected pes planus, is denied.  

Service connection for bilateral knee disability, including as secondary to service-connected pes planus, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


